Marshall, Presiding Justice.
In this case, a husband and wife were killed in an automobile collision; the husband died approximately one and one-half hours after the wife had died. The Court of Appeals held that, under the Georgia Motor Vehicle Accident Reparations Act, the estate of the husband was not entitled to recover survivor’s PIP benefits under the wife’s automobile insurance policy. Nationwide Mut. Ins. Co. v. Gay, 165 Ga. App. 293 (299 SE2d 611) (1983). For the reasons given in the Court of Appeals’ opinion, we agree.

Judgment affirmed.


All the Justices concur, except Gregory, J., not participating.